Citation Nr: 0934222	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to June 1944.  
He died in January 2005.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005.

2.  At the time of the Veteran's death, service connection 
was in effect for general anxiety disorder, evaluated as 100 
percent disabling with special monthly compensation for 
housebound status.

3.  The death certificate lists the immediate cause of death 
as renal failure with contributing conditions of diabetes and 
arteriosclerotic heart disease.

4.  The Veteran's service-connected generalized anxiety 
disorder did not substantially or materially contribute to 
the Veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of Death

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse, children, and parents who can establish, among other 
things, that the veteran died from a service-connected 
disability.  38 U.S.C.A. §§ 1310, 1311.  Service connection 
for the cause of the veteran's death can be established by 
showing that a service-connected disability was either (1) 
the principal cause of death or (2) a contributory cause of 
death.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was (1) the immediate or 
underlying cause of death or (2) etiologically-related to the 
cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

The appellant contends that the Veteran's service-connected 
anxiety disorder affected his heart condition, which hastened 
death.  The appellant, as a layperson, is not competent to 
give a medical opinion.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Thus, the Board will weigh the four opinions submitted by 
medical professionals in this case.

Dr. M.S. was the Veteran's treating VA physician at the time 
of his death in January 2005.  She completed the death 
certificate, listing renal failure as the immediate cause of 
death, with diabetes and arteriosclerotic heart disease 
(ASHD) listed as other significant conditions contributing to 
death but not resulting in the underlying cause of death.  
The January 2005 death certificate, which does not include 
anxiety disorder among the contributing diagnosed disorders, 
represents Dr. M.S.'s medical opinion as to the causation of 
the Veteran's death.  This opinion was rendered close in time 
to the time of the Veteran's death, as indicated by the 
signature on the death certificate two days after the 
Veteran's death.  

In an August 2005 letter, Dr. M.S. further opines that the 
Veteran's generalized anxiety disorder was not related to his 
death in any way.  Her rationale included that the symptoms 
of chronic kidney failure had begun several years earlier in 
2000; the kidney disease was likely the result of diabetes, 
vascular disease, and possibly related to smoking; that ASHD 
has multiple risk factors that do not include anxiety 
disorder; and there is no medical evidence showing that 
generalized anxiety disorders cause heart disease or 
congestive heart failure; and that death would not have been 
unexpected in any advanced age patient with multiple medical 
problems that include heart disease, lung disease, diabetes, 
and chronic kidney disease. She noted that the Veteran 
appeared to be recovering from renal failure the day before 
his death, but when the nurses went to check on him the day 
of his death, he was not breathing.  Dr. M.S. explained that 
she filled out the death certificate using her clinical 
judgment and with consideration of the acute conditions for 
which she was treating the Veteran at the time of his death.

Dr. D.R.B., the Veteran's cardiologist, submitted a 
memorandum in August 2005 that reflects that he say the 
Veteran in 2003 and last saw him in November 2004.  The 
memorandum reflects that the Veteran's wife told him that the 
Veteran suffered from general anxiety disorder, although he 
had not investigated generalized anxiety disorder during the 
cardiovascular examinations and follow up.  Dr. D.R.B. wrote 
the general statement that "anxiety can and does worsen 
symptoms of coronary artery disease, congestive 
cardiomyopathy, and congestive heart failure.  General 
anxiety disorder can, in fact, materially hasten or 
contribute to death in patients with coronary artery 
disease."  

There is no indication that Dr. D.R.B. reviewed the medical 
records produced during the Veteran's final hospital 
admittance.  In fact, Dr. D.R.B. indicates that his 
understanding of the Veteran's anxiety disorder is based on 
communication with the appellant and his own records from 
2003 to 2004.  The fact that Dr. D.R.B. had not investigated 
generalized anxiety disorder during the cardiovascular 
examinations and follow up, and did not review any of the 
terminal treatment records, reflects an incomplete factual 
history of the Veteran's case as well as the fact that he did 
not personally observe the Veteran's anxiety symptoms at any 
time.  Dr. D.R.B's opinion is that anxiety can worsen 
cardiovascular symptoms in general, not that it necessarily 
happened in this case, and certainly not that it 
substantially or materially contributed to the Veteran's 
death in this case.  The general statement that anxiety can 
worsen symptoms does not constitute a medical opinion that in 
this particular case the Veteran's diagnosed generalized 
anxiety disorder either caused or aggravated the specific 
medical conditions of renal failure, chronic kidney disease, 
or even to the contributory disorders of diabetes or ASHD.

In a letter dated in September 2005, Dr. T.R.W., the 
Veteran's primary care physician from July 2003 until the 
Veteran's death, wrote that the Veteran had numerous medical 
problems including coronary artery disease, congestive heart 
failure, type II diabetes, peptic ulcer disease, chronic 
obstructive pulmonary disease (COPD) with oxygen dependency, 
and chronic back pain.  The Veteran was not service connected 
for any of these disorders.  Dr. T.R.W. wrote that it would 
not be unreasonable to conclude that the Veteran's chronic 
anxiety and depression contributed significantly to his poor 
health and eventual death, that the medical literature very 
strongly documents such a relationship, and that the 
Veteran's chronic insomnia increases the risk of 
cardiovascular disease and worsened overall mortality.  

Dr. T.R.W.'s statement that it is not unreasonable to 
conclude that the anxiety disorder contributed to the 
Veteran's poor health does not equate to an opinion that the 
anxiety disorder substantially or materially contributed to 
death.  Such a general statement tends to show only a casual 
relationship between anxiety disorder and death, especially 
when read in the context of the Veteran's "numerous medical 
problems" that included coronary artery disease, congestive 
heart failure, type II diabetes, peptic ulcer disease, COPD 
with oxygen dependency, and chronic back pain.  Even the 
cause of reported insomnia is not indicated, and has not been 
attributed to generalized anxiety disorder or differentiated 
from the significant non-service-connected disorders; Dr. 
T.R.W. does not indicate how insomnia caused or aggravated 
diabetes or ASHD or chronic kidney disease.   

In an April 2006 memorandum requesting a medical nexus 
opinion, the RO identified for the VA physician the 
appellant's cause of death contention, the Veteran's dates of 
service, service treatment record evidence of psychiatric 
disorder, two private medical opinions, and specific VA 
treatment records that included VA examination report, death 
certificate, terminal hospital summary, discharge summaries, 
and opinion by a VA doctor.  The RO memorandum requested a VA 
physician to review the claims file, including the previous 
three medical opinions of record, and to offer his own 
opinion as to whether the Veteran's service-connected 
generalized anxiety disorder substantially contributed to or 
materially hastened the Veteran's death, or otherwise 
directly and substantially prevented treatment of the fatal 
condition.  

In the responsive memorandum in April 2006, Dr. J.C.M. 
indicated that he had reviewed the claims file, including the 
letters from the three doctors, and the death certificate.  
Dr. J.C.M. opined that the Veteran's demise was not 
contributed to, materially hastened by, or aggravated by his 
service-connected generalized anxiety disorder.  The bases 
for the opinion included that the certificate of death 
indicated that renal failure was the cause of the Veteran's 
death, and that diabetes and atherosclerotic heart disease 
were listed as contributing factors; that there is no 
evidence that acute anxiety causes, materially hastens, 
materially affects, or aggravates artherosclerosis or 
diabetes; and that the purported opinions by 
Dr. D.R.B. and Dr. T.R.W. were essentially conjectural.

In June 2006, the appellant submitted several articles 
printed from the internet that generally suggest a possible 
("may") relationship between chronic anxiety or depression 
and increased risk for cardiovascular disease.  Such general 
internet articles do not constitute the medical treatises or 
serious scientific journals that the Court has recognized as 
capable of providing important support to a claim when 
combined with an opinion of a medical professional.  See 
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  Moreover, the medical articles submitted do not 
discuss the relationships between anxiety disorder and 
cardiovascular disease with any degree of certainty to 
suggest a plausible causality based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  In 
this case, there is also no professional medical opinion 
accompanying the internet articles to suggest that the 
general relationships discussed apply to this specific case.  
The Board has considered this evidence, but finds that it is 
outweighed by the more specific medical opinion evidence of 
record that the Veteran's death was caused by non-service-
connected renal failure, diabetes, and arteriosclerotic heart 
disease.

The appellant is competent to testify about her husband's 
symptoms on the days leading up to his death, including that 
the Veteran was anxious about her recent medical treatment 
and how they would care for each other, he was especially 
upset because he worried about having to go to a nursing 
home, and that he shared a hospital room with a dying patient 
who moaned and yelled all night, which he felt aggravated his 
anxiety and prevented him from sleeping.  Such evidence tends 
to show non-service-related contemporaneous sources of 
anxiety, namely, health problems of the Veteran and the 
appellant, worry about going to a nursing home, and anxiety 
and insomnia caused by another patient.  Such evidence does 
not tend to show that the Veteran's service-connected 
generalized anxiety disorder caused any increased anxiety, or 
that the anxiety the Veteran experienced close in time to his 
death substantially or materially contributed to cause his 
death.  Even though the evidence tends to show some increased 
anxiety symptoms, the evidence still does not show a 
relationship between the increased anxiety symptoms and the 
underlying medical conditions.  The Board has considered this 
evidence, but finds that it is outweighed by the more 
specific medical opinion evidence of record that is based on 
not only symptoms but also history and clinical findings and 
diagnoses.  The weight of the medical opinion evidence is 
that the Veteran's death was caused by non-service-connected 
renal failure, diabetes, and arteriosclerotic heart disease.

As the weight of the competent evidence shows that the 
Veteran's service-connected generalized anxiety disorder did 
not contribute substantially or materially to his death, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 
C.F.R. § 3.159 (2008), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim, and the division of 
responsibility between the appellant and VA for obtaining 
that evidence.  In this regard, an April 2005 letter to the 
appellant from the Agency of Original Jurisdiction (AOJ) 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection for cause of death.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 
53 (2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
38 U.S.C.A. § 5103(a)-compliant notice.

The April 2005 VCAA notice letter to the appellant provided 
both an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition, and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  The Board notes that a 
statement of the conditions for which the Veteran was service 
connected at the time of his death was not included in the 
notice letter; however, the appellant's April 2005 letter to 
the RO indicated her actual knowledge of what the Veteran was 
service connected for at the time of his death.  She has 
consistently contended that the service-connected general 
anxiety disorder contributed to his death.  Thus, the Board 
finds that the appellant was not prejudiced by any inadequate 
notice, and that there is no reason to believe a different 
result would have been obtained had any error not occurred.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002).  In this regard, the following 
are associated with the claims file: the Veteran's service 
treatment records, the Veteran's death certificate, private 
post-service medical records, VA medical treatment records, a 
VA medical opinion, and internet medical articles and written 
statements from the appellant.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the appellant; therefore, the Board determines 
that VA has made reasonable efforts to assist the appellant 
in obtaining evidence necessary to aid in substantiating her 
claim.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


